MGI FUNDS™ SUPPLEMENT TO THE CLASS S SHARES AND CLASS Y SHARES PROSPECTUSES DATED JULY 31, 2010 The date of this Supplement is August 13, 2010. The following changes are made in the prospectuses of the Class S shares (the “Class S Shares Prospectus”) and of the Class Y-1, Y-2, and Y-3 shares (the “Class Y Shares Prospectus”) of MGI Funds: The information related to BlackRock Financial Management, Inc. (“BlackRock”) is amended as follows: 1.All references to Curtis Arledge are deleted in their entirety. 2.On page 34 of the Class S Shares Prospectus and page 35 of the Class Y Shares Prospectus, the following is added to the section entitled “Subadvisors and Portfolio Managers”: · Brian Weinstein, Managing Director since 2008, joined BlackRock in 2000, and began managing BlackRock’s allocated portion of the Fund’s portfolio in 2010. 3.On page 64 of the Class S Shares Prospectus and page 65 of the Class Y Shares Prospectus, the following is added to the section entitled “The Subadvisors”: Brian Weinstein, a Managing Director of BlackRock since 2008, is a portfolio manager in BlackRock’s Multi-Sector & Mortgages Group.He is head of BlackRock’s Institutional Multi-Sector Portfolios and BlackRock’s inflation-linked strategies.Mr. Weinstein joined BlackRock in MGI FUNDS™ SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JULY 31, 2010 The date of this Supplement is August 13, 2010. The following changes are made in the Statement of Additional Information of MGI
